     Case 2:20-cv-04845-RGK-KS Document 22-1 Filed 08/18/20 Page 1 of 6 Page ID #:89




1
        Alex Straus, SBN # 321366
2       alex@gregcolemanlaw.com
3       GREG COLEMAN LAW PC
        16748 McCormack Street
4       Los Angeles, CA 91436
5       Telephone: 310-450-9689
        Facsimile: 310-496-3176
6       Plaintiff’s Attorneys
7       Additional attorneys on signature page

8
                            UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10
11
12      ALAIN MICHAEL, on behalf of                Case No. 2:20-cv-04845-RGK-KS
        himself and all others similarly
13      situated,
14                                                  MEMORANDUM IN SUPPORT
                              Plaintiff,            OF PLAINTFF’S MOTION FOR
15                                                    VOLUNTARY DISMISSAL
16                 v.
                                                   Date: August 31, 2020
17      MARS PETCARE US, INC.,                     Time: 9:30 a.m.
18                                                 Place: U.S. Courthouse
                              Defendant.                  255 East Temple St.
19                                                        Los Angeles CA 90012
20                                                        Courtroom 850

21
22
                Introduction.
23
              On May 29, 2020, Plaintiff filed his Class Action Complaint against Mars
24
        Petcare US, Inc. alleging that numerous Nutro Limited Diet Grain Free Dog Foods
25
        contained various non-conforming ingredients. Dkt. 1 ¶¶ 2, 24-37. “Plaintiff brought
26
        his claims individually and on behalf of all persons in California, who, during the
27      maximum period of time permitted by law, purchased The Nutro Limited Ingredient
28
               MEMORANDUM IN SUPPORT OF PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL - 1
     Case 2:20-cv-04845-RGK-KS Document 22-1 Filed 08/18/20 Page 2 of 6 Page ID #:90




1       Diets primarily for personal, family, or household purposes, and not for resale.” Id. ¶
2       38. Plaintiff alleged Defendant’s conducted violated Magnuson-Moss Warranty Act,
3       breach of express warranty, breach of implied warranty of merchantability, unjust
4       enrichment, California Consumer Legal Remedies Act, California False Advertising
5       Law, and California Unfair Competition Law. Id. ¶¶ 49-127. On June 26, 2020,
6       Defendant filed a timely answer and denied most of the allegations in the Complaint.
7       Dkt. 20. No substantive motions have been filed with the Court, and discovery has not
8       begun.
9
10                 Argument.
11            After an adverse party has filed an answer or motion for summary judgment,
12      plaintiff cannot voluntarily dismiss without leave of court. Fed.Rules Civ.Proc.Rule
13      41(a)(2), 28 U.S.C.A. Watson v. Clark, 716 F. Supp. 1354 (D. Nev. 1989), aff'd, 909
14      F.2d 1490 (9th Cir. 1990). Generally, motions filed under Fed.R.Civ.P. 41(a)(2)
15      should be liberally granted, as long as no other party is prejudiced. LeCompte v. Mr.
16      Chip, Inc., 528 F.2d 601, 604 (5th Cir.1976). In the Ninth Circuit, the decision to grant
17      a voluntary dismissal under Rule 41(a)(2) is addressed to the sound discretion of the
18      district court. Sams v. Beech Aircraft Corp., 625 F.2d 273, 277 (9th Cir.1980). The
19      district court must consider whether the defendant will suffer some plain legal
20      prejudice as a result of the dismissal. Hamilton v. Firestone Tire & Rubber Co., 679
21      F.2d 143, 145 (9th Cir.1982). Plain legal prejudice does not result simply when a
22      “defendant faces the prospect of a second lawsuit,” or when plaintiff “merely gains
23      some tactical advantage.” Id. Neither does plain legal prejudice arise from defendant's
24      missed opportunity for a legal ruling on the merits. In re Fed. Election Campaign Act
25      Litigation, 474 F.Supp. 1051, 1052 (D.D.C.1979); Wainwright Sec., Inc. v. Wall St.

26      Transcript *1356 Corp., 80 F.R.D. 103, 106 (S.D.N.Y.1978). The Ninth Circuit has
        also held that the fact that defendants have begun trial preparations does not constitute
27

28
                 MEMORANDUM IN SUPPORT OF PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL - 2
     Case 2:20-cv-04845-RGK-KS Document 22-1 Filed 08/18/20 Page 3 of 6 Page ID #:91




1       legal prejudice. Veina v. Sutter Hotel Assocs., L.P., No. C 98-0980 SI, 1998 WL
2       822773, at *2 (N.D. Cal. Nov. 9, 1998) (citing Hamilton v. Firestone Tire & Rubber
3       Co., 679 F.2d 143, 145 (9th Cir.1982) (citing Re Lowenschuss, 67 F.3d 1394, 1400–
4       01 (9th Cir.1995), cert. denied, 517 U.S. 1243, 116 S.Ct. 2497, 135 L.Ed.2d 189
5       (1996). Plain legal prejudice also does not result simply when plaintiff gains some
6       tactical advantage. Veina v. Sutter Hotel Assocs., L.P., No. C 98-0980 SI, 1998 WL
7       822773, at *2 (citing Hamilton, 679 F.2d at 145).
8             Court do consider granting fees and costs to the defendant to protect the
9       defendant against expenses occurred for work which cannot be used in any future
10      litigation. Veina, No. C 98-0980 SI, 1998 WL 822773, at *4 (Westlands Water District
11      v. United States, 100 F.3d 94, 97 (9th Cir.1996) An award of fees is not mandatory,
12      however, and a defendant is not entitled to fees and costs for work completed after the
13      defendant was aware of the motion to dismiss. Id.
14            Here, Defendant cannot point to any prejudice it will suffer by the dismissal of
15      Plaintiff’s case to warrant a denial of Plaintiff’s motion to dismiss without prejudice.
16      Plaintiff has not sent out discovery, amended its complaint, responded to any motion
17      to dismiss, or any other dispositive motion that would cause Defendant to incur any
18      prejudice. To date, Defendant has answered Plaintiff’s Complaint and has not
19      advanced the case to a point where Defendant can argue it has suffered any sort of
20      prejudice. Further, Plaintiff engaged in a meet and confer with Defendant’s Counsel
21      in which Plaintiff’s Counsel conveyed to Defendant its intent to file a motion to
22      dismiss its complaint without prejudice shortly after Defendant filed its answer. This
23      was done as a good faith effort to alert Defendant of its forthcoming motion and to
24      prevent Defendant from incurring any more costs related to this action.
25
26

27

28
               MEMORANDUM IN SUPPORT OF PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL - 3
     Case 2:20-cv-04845-RGK-KS Document 22-1 Filed 08/18/20 Page 4 of 6 Page ID #:92




1                Conclusion.
2             For the following reasons, Plaintiff requests that the Court grant its Motion To
3       Dismiss Its Complaint Without Prejudice.
4
5       Dated August 18, 2020                 Respectfully submitted,
6
                                              /s/ Alex Straus
7
                                              Alex Straus, SBN # 321366
8                                             GREG COLEMAN LAW PC
9                                             16748 McCormack Street
                                              Los Angeles, CA 91436
10                                            Telephone: 310-450-9689
11                                            Facsimile: 310-496-3176
                                              alex@gregcolemanlaw.com
12
13                                            Lisa A. White*
                                              Arthur Stock*
14                                            GREG COLEMAN LAW PC
15                                            First Tennessee Plaza
                                              800 S. Gay Street, Suite 1100
16                                            Knoxville, TN 37929
17                                            Tel: 865-247-0080
                                              Fax: 865-522-0049
18                                            lisa@gregcolemanlaw.com
19                                            arthur@gregcolemanlaw.com

20                                            Nick Suciu III
21                                            Barbat, Mansour, Suciu & Tomina PLLC
                                              6905 Telegraph Rd., Suite 115
22                                            Bloomfield Hills, MI 48301
23                                            Tel: 313-303-3472
                                              nicksuciu@bmslawyers.com
24
25
26

27

28
               MEMORANDUM IN SUPPORT OF PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL - 4
     Case 2:20-cv-04845-RGK-KS Document 22-1 Filed 08/18/20 Page 5 of 6 Page ID #:93




1
                                             J. Hunter Bryson*
2                                            WHITFIELD BRYSON, LLP
3                                            641 S St. NW
                                             Washington, DC 20001
4                                            Tel: 919-539-2708
5                                            hunter@whitfieldbryson.com

6                                            Attorneys for Plaintiff
7                                            *Applications for pro hac vice to follow

8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

27

28
              MEMORANDUM IN SUPPORT OF PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL - 5
     Case 2:20-cv-04845-RGK-KS Document 22-1 Filed 08/18/20 Page 6 of 6 Page ID #:94




                                  CERTIFICATE OF SERVICE
1
2             I hereby certify that on August 18, 2020, I electronically filed the foregoing
3       document entitled Memorandum in Support of Plaintiff’s Notice of Voluntary
4       Dismissal with the Clerk of the Court for the United States District Court, Central
5       District of California using the CM/ECF system and served a copy of same upon all
6       counsel of record via the Court’s electronic filing system.
7
8       Dated August 18, 2020.                 Respectfully submitted,
9
10                                             /s/ Alex Straus
                                               Alex Straus, SBN # 321366
11                                             GREG COLEMAN LAW PC
12                                             16748 McCormack Street
                                               Los Angeles, CA 91436
13                                             Telephone: 310-450-9689
14                                             Facsimile: 310-496-3176
                                               alex@gregcolemanlaw.com
15
16
17
18
19
20
21
22
23
24
25
26

27

28
               MEMORANDUM IN SUPPORT OF PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL - 6
